FILED IN
                                                                               6th COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                               12/2/2015 11:16:46 AM
                                                                                    DEBBIE AUTREY
                                                                                        Clerk

                                            UNA B. GARLAND
                                       OFFICIAL COURT REPORTER
                                        402ND JUDICIAL DISTRICT
                                         WOOD COUNTY, TEXAS


December 2, 2015



Sixth Court of Appeals
Bi-State Justice Building
100 North State Line Avenue, No. 20
Texarkana, Texas 75501


RE:       Case No. 06-1500094-CV, Trial Court No. 2015-254, Blaire Reid v. SSB Holdings, Inc., d/b/a
          Protec Laboratory

To The Honorable Clerk of the Court:

Concerning the above-mentioned cause, I have not received a Request for Reporters Record nor have I
been contacted concerning a Reporters Record by any party. Therefore, I am alerting the Court that I
have not prepared or filed any Reporters Record in accordance with the Rules of Appellate Procedure.

Respectfully Yours,



Una B. Garland, CSR 5856
Official District Court Reporter
402nd Judicial District

Cc/file